Citation Nr: 1543062	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  14-14 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a higher initial evaluation for bronchial asthma, currently assigned a 30 percent evaluation.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	African American PTSD Association


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from June 1961 to June 1964 and from June 1964 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a April 2011 rating decision of the Appeals Management Center (AMC) which granted service connection for asthma pursuant to a September 2010 Board decision.  The AMC rating decision assigned a 30 percent evaluation, and the Veteran appealed this evaluation.  

In August 2015, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of these proceedings has been associated with the Veteran's claims file.  The Veteran's representatives did not represent him at the hearing, but the Veteran agreed that he was comfortable proceeding with the hearing without representative.

It is unclear if the issue of TDIU was properly appealed to the Board.  In any event, the Veteran claims that his TDIU is due to his service-connected asthma disability.  The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim for that disability when raised by the record.  The Veteran raised the issue of TDIU due to his asthma many times in the record and most recently during the August 2015 hearing.  Therefore, the issue of entitlement to TDIU is before the Board.  

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the August 2015 hearing, the Veteran testified his July 2014 examination was inadequate.  The Veteran claims that he took medication before the pulmonary function test (PFT) was performed during the examination and therefore, the results did not show the accurate severity of his asthma disability.

The Veteran claims that his symptoms have worsened since his July 2014 examination.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  The July 2014 examination report notes that the Veteran had been to the emergency room once in the last 12 months.  During the hearing, he testified that he has to go to VA's emergency care unit for his asthma more frequently now.  The Veteran also testified that he has to take his medications more frequently to control his asthma.  As the Veteran's asthma disability appears to have worsened since his last examination, a new VA examination should be obtained.

The Veteran testified that he was treated regularly by Dr. Bellamy for his asthma.  It is unclear whether Dr. Bellamy is a VA physician or private physician.  These records are relevant and should be obtained.

The Veteran testified that he last worked over 15 years ago, but records show that he may have been working in 2008.  The Veteran should be asked to submit a full work history including the reasons he stopped working.

In addition to further development for his TDIU claim, the issues of unemployability and a higher evaluation for his asthma disability are intertwined because the Veteran claims that he is unemployable due to his asthma disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Therefore, the Board is unable to review the TDIU issue at this time.

Accordingly, the case is REMANDED for the following action:

1. Obtain records from Dr. Bellamy or authorization and consent forms from the Veteran so that these records can be obtained.

2. Obtain VA treatment records since June 2014 and associate them with the claims file.

3.  Ask the Veteran to submit a full work history including the reasons he stopped working.

4. Schedule the Veteran for a VA examination to determine the severity of his asthma.  All indicated testing should be carried out, to include pulmonary function tests, and the results recited in the examination report.  

Following examination, interview of the Veteran, and review of the claims file, the examiner should identify the manifestations of the Veteran's asthma, to include all medications used for treatment of his asthma.  The examiner should specifically state whether the Veteran has, at any time, used inhalational anti-inflammatory medication to treat his asthma.  

The examiner should also discuss the Veteran's functional impairments caused by the service-connected disability with regard to his ability to function in a work setting and to perform work tasks, including sedentary and physical tasks.  The examiner must specifically take into consideration the Veteran's level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

5. The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

6. Upon completion of the examination ordered above, review the examination report to ensure that it addresses the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

7. Readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
	
	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




